Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 






	Claim Rejection- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (Pub No. 20200124423) and further in view of Lee (Pub No. 20190033871). 
Regarding claim 1, Jiang discloses a computer, comprising a processor; and a memory (Fig. 3A: Processor-Control system & Memory-351), the memory including instructions executable by the processor to: generate a first map, based on vehicle sensor data, of a free space on a roadway in which a first vehicle can operate without contacting roadway edges and non-stationary objects on the roadway (Para. 28-29: “…MPOI information, and location 
information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101”. Map and point of interest (MPOI)), the first map including roadway lane markings in an environment around the first vehicle (Para. 29: MPOI includes local environmental data & Para. 17: A map segment of a navigation map based on the lane configuration of lanes within the road segment); wherein the non-stationary objects include one or more second vehicles 29: detected obstacles, objects, nearby vehicles); generate a second map of free space in the environment around the first vehicle lanes based on the roadway lane markings and the roadway edges included in the first map (Para. 32: Lane configuration and Updated navigation map based on the surrounding and based on vehicle driving status); determine second roadway lanes based on determining locations of the non- stationary objects (Para. 39: Another vehicle in the crossing route- non- stationary objects & Para. 40: Routing module provide more routes/ path from the starting point to destination. All possible route/ path); determine combined roadway lanes based on the first roadway lanes and the second roadway lanes (Para. 41: Planning module plans a new route based on the decision module. Combine multiple lane to pass the other vehicle); and operate the first vehicle based on the combined roadway lanes (Para. 40-42: Operate the autonomous vehicle on the new planned lane). 
Jiang is silent regarding generate the map by determining B-splines corresponding to first roadway lanes.
In a similar field of endeavor, Lee discloses generate a map by determining B-splines corresponding to first roadway lanes (Abstract & Para. 40 & Para. 56: Road segment lane map by determining B-splines based on lanes).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the road map generating system for a vehicle of Lee’s disclosure with the vehicle operation in an autonomous mode, as taught by Jiang. Doing so would have resulted in effectively identifying the best possible route for an autonomous vehicle based on the vehicle road environment.   
Regarding claim 11, Claim 11 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2 & 12, Jiang discloses the first roadway lanes and the second roadway lanes are classified as one or more of a left lane, a right lane, a host lane and a non-relevant lane based on a location of the first vehicle (Para. 38: Right turn/ left turn on the lane) & (Para. 36: Lane configuration). 
Regarding claim 3 & 13, Jiang discloses the vehicle sensor data includes one or more of video data, lidar data, and radar data (Para. 23: video data, lidar data, and radar data). 
Regarding claim 4 & 14, Jiang is silent regarding the instructions including further instructions to determine the B-splines based on knots and controlled points, wherein the knots are points on the B-splines and the controlled points determine a shape of the B-splines between the knots based on third degree polynomial functions.  
Lee discloses the instructions including further instructions to determine the B-splines based on knots and controlled points, wherein the knots are points on the B-splines and the controlled points determine a shape of the B-splines between the knots based on third degree polynomial functions (Para. 59-64: Providing B-splines based on knots and controlled points. B-splines and the controlled points determine a shape of the B-splines based on third degree polynomial functions) & (Fig. 3).  
At the time of filling, it would have been obvious to use shape of the B-splines to determine the optimum route for autonomous vehicle. 
Regarding claim 5 & 15, Jiang discloses the instructions including further instructions to determine object tracks based on determining a plurality of locations of the non-stationary objects in data acquired by vehicle sensors at successive time steps (Para. 39: Another vehicle in the crossing route- non- stationary objects & Para. 29: a plurality of locations of the non-stationary objects). 
Regarding claim 6 & 16, Jiang is silent regarding the instructions including further instructions to determine B- splines corresponding to the second roadway lanes based on the object tracks.
obstruction mitigation & Para. 56: The path finding engine 110 makes use of b-spline theory to determine a plural segment parametric path).
At the time of filling, it would have been obvious to use shape of the B-splines to determine the optimum route for autonomous vehicle. 
Regarding claim 7 & 17, Jiang is silent regarding the instructions including further instructions to determine the combined roadway lanes based on combining the B-splines corresponding to the first roadway lanes with the B-splines corresponding to the second roadway lanes.
Lee discloses the instructions including further instructions to determine the combined roadway lanes based on combining the B-splines corresponding to the first roadway lanes with the B-splines corresponding to the second roadway lanes (Abstract & Para. 40 & Para. 56: Road segment lane map by determining B-splines based on lanes)..
At the time of filling, it would have been obvious to use shape of the B-splines to determine the optimum route for autonomous vehicle. 
Regarding claim 8 & 18, Jiang is silent regarding further instructions to include the B- splines corresponding to the second roadway lanes in the combined roadway lanes when the first roadway lanes and the second roadway lanes do not match.  
Lee discloses further instructions to include the B- splines corresponding to the second roadway lanes in the combined roadway lanes when the first roadway lanes and the second roadway lanes do not match (Abstract & Para. 40 & Para. 56: Road segment lane map by determining B-splines based on lanes when lanes are not same-turns)..

Regarding claim 9 & 19, Jiang discloses the instructions including further instructions to operate the first vehicle based on determining a steerable path polynomial based on the combined roadway lanes (Para. 40: All possible path. Combined lanes in the possible path) & Para. 46: lane configured in combined lane).
Regarding claim 10 & 20, Jiang discloses the instructions including further instructions to operate the first vehicle on the steerable path polynomial by controlling vehicle powertrain, steering, and brakes (Para. 25: autonomous vehicle control) (Fig. 8: autonomous vehicle driving on the lane). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MD K TALUKDER/            Primary Examiner, Art Unit 2648